Citation Nr: 1137655	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the residuals of a nose fracture (currently claimed as nose/breathing problems).  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for myopic astigmatism, claimed as eye problems as secondary to a nose fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denying the claims currently on appeal.  

The Veteran testified at a video conference hearing before an Acting Veterans Law Judge in December 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  However, as will be discussed in the Remand section below, this Acting Veterans Law Judge is no longer employed by the Board.  

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In December 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  In August 2011, the Veteran was notified of his right to a new Board hearing with a Veterans Law Judge still employed by the Board if he so desired.  In September 2011, the Board received notice from the Veteran expressing his desire to be scheduled for a video conference hearing at his local regional office with a current Board member.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing before a Board member at the RO in Little Rock, Arkansas at the earliest opportunity.  Notify the Veteran of the date, time, and location of the video conference hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


